UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of March 2013 Commission File No. 1-14742 JINPAN INTERNATIONAL LIMITED (Translation of Registrant’s Name into English) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan, People’s Republic of China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:xForm 20-FoForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: oYesx No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Attached hereto as Exhibit 1 and incorporated by reference herein is the press release of the Registrant, dated March 15, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JINPAN INTERNATIONAL LIMITED (Registrant) By: /s/ Yuqing Jing Name: Yuqing Jing Title: Corporate Secretary Dated:March 15, 2013 Exhibit No. Description 1 Press release dated March 15, 2013 Exhibit 1 Jinpan International Reports Fourth Quarter and Full Year 2012 Financial Results Company Meets FY12 Revenue & Net Profit Financial Guidance Forecast CARLSTADT, N.J., March 15, 2013 /PRNewswire/ Jinpan International Ltd. (Nasdaq: JST), a leading designer, manufacturer, and distributor of cast resin transformers, today announced the unaudited consolidated financial results for the fourth quarter and full year ended December 31, 2012. Fourth Quarter 2012 Results Net sales for the fourth quarter were $53.4 million, a 16.7% decrease from $64.1 million in the same period last year. The decrease in sales was primarily the result of lower domestic China sales compared to the prior year period. In the fourth quarter, domestic China sales accounted for $48.5 million, or 90.8% of net sales, compared to $59.8 million, or 93.3% of net sales in the same period last year. Net sales outside of China for the quarter were $4.9 million, or 9.2% of net sales compared to $4.3 million, or 6.7% of net sales for the same period last year. The sales of cast resin transformers (excluding those for wind power applications), switchgears and unit substations represented $50.0 million, or 93.6% of net sales in the fourth quarter, while wind energy products (cast resin transformers and VPI products for wind power applications) represented $3.4 million, or 6.4% of net sales during this quarter. Gross profit in the fourth quarter decreased 26.5% year over year to $16.3 million from $22.2 million in the same period last year. Fourth quarter 2012 gross profit margin was 30.5%, compared to 34.6% in the prior year period, and 33.3% in the third quarter of 2012. Gross margin decreased in the fourth quarter mainly due to reduced sales and lower average selling prices for its cast resin transformers. Selling and administrative expenses in the fourth quarter were $14.0 million, or 26.2% of net sales, compared to $16.2 million, or 25.3% of net sales in the same period last year, and $14.8 million, or 25.2% in the third quarter of 2012. Selling expenses decreased in the fourth quarter due to lower domestic product sales. Operating income for the fourth quarter decreased 60.8% to $2.3 million, or 4.4% of net sales from $5.9 million, or 9.3% of net sales, in the same period last year. Other income for the fourth quarter of 2012 was $2.3 million compared to $0.4 million in the same quarter of 2011 due primarily to recognized income from a government grant. Net income for the fourth quarter decreased 29.1% to $3.8 million, or $0.23 per diluted share, from $5.4 million, or $0.33 per diluted share, in the same period last year. Fourth quarter net income, as a percentage of net sales, was 7.2% compared to 8.4% in the same period last year. Mr. Zhiyuan Li, Chief Executive Officer of Jinpan, commented, "We are pleased to have met our full year revenue and net income forecasts. Business activity in the fourth quarter moderated as expected largely due to slower domestic and international order demand. While the economic environment remained challenging in the fourth quarter, we are more encouraged with our outlook for 2013 as we believe infrastructure spending in China will accelerate in the second half of the year positioning Jinpan for improved order flow and market share gains. Internationally, we successfully passed the qualification test for new wind product design at our largest OEM customer in the fourth quarter, which was a major accomplishment. We continue to explore opportunities to expand our international customer base this year and expect international orders in 2013 will improve over last year." "At the end of December 2012, our backlog improved to $138 million, a 33% increase from the end of September 2012. Additionally, we completed the construction of our Guilin facility in January and are currently calibrating our manufacturing equipment and running production trials. We remain on schedule to begin full scale production by the end of first quarter this year." "With an improving economic outlook in China along with Jinpan's expanding manufacturing facilities, our growing customer base and leading R&D capabilities, we expect improved customer order activity in 2013. We believe our domestic and international business are well positioned for long-term success as we develop high quality products and incorporate the latest technology to improve our competitive advantage and expand our market position for cast resin transformers." Fiscal 2012 Results For the full year, total sales decreased 3.8% to $210.5 million from $218.9 million in the prior year. Gross profit in 2012 decreased 14.3% year-over-year to $68.8 million from $80.3 million and gross profit margin decreased by 401 bps year over year to 32.7% from 36.7%. Selling and administrative expenses in 2012 were $53.9 million or 25.6% of net sales, compared to $54.3 million, or 24.8% of net sales, in the prior year. Operating profit in 2012 decreased 42.7% to $14.9 million, or 7.1% of net sales, compared to $26.0 million, or 11.9% of net sales, in the prior year. Net income in 2012 decreased 41.1% to $14.1 million, or $0.84 per diluted share, compared to $23.9 million, or $1.45 per diluted share, in the prior year. Balance Sheet As of December 31, 2012, the Company had $18.5 million in cash and cash equivalents, compared to $24.2 million at December 31, 2011. The Company's accounts receivable on December 31, 2012 totaled $124.6 million, compared to $110.4 million at December 31, 2011. Notes payable in the fourth quarter of 2012 decreased to $6.0 million compared to $13.6 million on December 31, 2011. Total bank loans outstanding at December 31, 2012 were $44.0 million, compared to $23.0 million at December 31, 2011 and $33.9 million at September 30, 2012. Financial Outlook For the full year 2013, the Company currently anticipates net sales of $231-$241 million, an increase of 10% to 15% over 2012 and net income of $14.0-$14.5 million, which represents increase of 0% to 3 compared to 2012. Net profit is expected to trend at lower levels in 2013 primarily due to fixed costs associated with the Company's Guilin facility. Conference Call Information Jinpan's management will host an earnings conference call on March 15th, 2013 at 8:30 a.m. U.S. Eastern Time. Listeners may access the call by dialing #1-913-312-0825. A webcast will also be available via www.viavid.net. A replay of the call will be available through March 29th, 2013. Listeners may access the replay by dialing #1-858-384-5517, access code: 7849569. About Jinpan International Ltd Jinpan International Ltd. (NASDAQ: JST) designs, manufactures, and markets cast resin transformers for power distribution and wind energy products. Jinpan's cast resin transformers allow high voltage transmissions of electricity to be distributed to various locations in lower, more usable voltages. The Company has obtained ISO9001 and ISO14001 certifications for its cast resin transformers. Its principal executive offices are located in Hainan, China and its United States office is based in Carlstadt, New Jersey. Safe Harbor Provision This press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on management's current expectations and observations and involve known and unknown risks, and uncertainties or other factors not under the Company's control, which may cause actual results, performance or achievements of the company to be materially different from the results, performance or other expectations implied by these forward-looking statements. These factors are listed from time-to-time in our filings with the Securities and Exchange Commission, including, without limitation, our Annual Report on Form 20-F for the period ended December 31, 2011 and our subsequent reports on Form 6-K. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. Jinpan International Limited and Subsidiaries Consolidated Statements of Income (unaudited) For the Three and Twelve Month Periods Ended December 31, 2012 Three months ended December 31 Three months ended December 31 Twelve months ended December 31 Twelve months ended December 31 (In thousands, except per share data) US$ US$ US$ US$ Net sales Cost of Goods Sold ) Gross Margin Operating Expenses Selling and administrative ) Operating income Interest Expenses ) Other Income Income before income taxes Income taxes ) Net income Earnings per share -Basic US$0.24 US$0.33 US$0.87 US$1.48 -Diluted US$0.23 US$0.33 US$0.84 US$1.45 Weighted average number of shares -Basic -Diluted Jinpan International Limited and Subsidiaries Consolidated Balance Sheets Unaudited Audited December 31, December 31, US$ US$ Assets Current assets: Cash and cash equivalents Restricted cash Short Term Investment - Notes receivable Accounts receivable, net Inventories Prepaid expenses Other receivables Total current assets Property, plant and equipment, net Construction in progress Land use right Intangible asset-Goodwill Other assets 32 76 Deferred tax assets Total assets Liabilities and Shareholders' Equity Current liabilities: Short term bank loans Accounts payable Notes Payable Tax Payable Advance from customers Other Payable Total current liabilities Long Term Loan Deferred Income - Shareholders' equity: Common stock, US$0.0045 par value: Authorized shares - 40,000,000 Issued and outstanding shares – 16,395,456 in 2012 and 2011 74 74 Common Stock, Warrants - Convertible preferred stock, US$0.0045 par value: Authorized shares – 2,000,000 Issued and outstanding shares –none in 2012 and 2011 - - Additional paid-in capital Reserves Retained earnings Accumulated other comprehensive income Less: Treasury shares at cost, common stock-215,306 in 2012 and 227,306 in 2011 ) ) Total shareholders' equity Total liabilities and shareholders' equity Jinpan International Limited and Subsidiaries Consolidated Statements of Cash Flows For the Twelve Months Ended December 31, 2012 (Unaudited) Twelve months ended Dec 31 Twelve months ended Dec 31 Operating activities Net income Adjustments to reconcile net income to Net cash provided by/(used in) operating activities: Depreciation Provision for Doubtful Debt Provision for inventories Loss/(Gain) on disposal of fixed assets (4 ) 19 Deferred Income Tax ) ) Stock-based compensation cost Changes in operating assets and liabilities Restricted cash ) Accounts receivable ) ( 31,063 ) Notes receivable ) Inventories ) Prepaid expenses Other receivables ) ) Accounts payable Notes Payable ) ) Income tax ) Value added tax Advance from customers Government Grant ) Other liabilities ) Net cash provided by/(used in) operating activities Investing activities Purchases of property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 29 31 Payment for construction in progress ) ) Long Term Prepaid Lease ) Increased in short term investment ) - Payment for investment in subsidiary - ) Receipt of government grant for new plant construction - Decreased in investment in Beijing Jinpan Huineng Co. 32 - Net cash provided by (used in) investing activities ) ) Financing activities Proceeds from bank loan Repayment of bank loan ) ) Proceeds from exercise of stock options 21 - Dividends paid ) ) Net cash provided by/(used in) financing activities Effect of exchange rate changes on cash 49 Net increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of the period Interest paid Income taxes paid SOURCE Jinpan International Ltd. CONTACT: Investors: At Jinpan International Ltd., Mark Du, Chief Financial Officer, (201) 460-8778; or At ICR, Inc.: In U.S., Bill Zima, (646) 308-1630
